PER CURIAM.
Sandra Joan Schaller, plaintiff below, appeals the denial of her motion for new trial, asserting that the damages awarded to her were inadequate. A motion for new trial is addressed to the sound discretion of the trial judge. White v. Martinez, 359 So.2d 7, 8 (Fla. 3d DCA 1978). After careful consideration of plaintiffs arguments, we conclude that there was no abuse of discretion in the trial court’s denial of the new trial motion. See Griffis v. Hill, 230 So.2d 143, 145 (Fla.1969). This ruling moots the cross-appeal.
Affirmed.